Title: John Adams to John Quincy Adams, 31 August 1785
From: Adams, John
To: Adams, John Quincy


     
      My dear Son
      Grosvenor Square Westminster Corner House between Duke Street and Brook Street. Aug. 31. 1785
     
     I hope Mr. Storer, when he delivers this Letter, will find you a Student in the University, or upon the Point of becoming So.
     We have as yet no News of your Arrival in America, but We hope to learn it by the first ship.
     We are comfortably Situated here, and have all enjoyed very good Health hitherto in England. But Home is Home. You are Surrounded by People who neither hate you nor fear you.
     I have no other Idea of an happy Life: Than Health and Competence, with a clear Conscience and among People who esteem and love you. All these you may and will have, I hope. The Conscience Health and Competence I may have here. I may even be esteemed: but never can be beloved, as you may easily suppose.
     Write me as often as you can: let me know how you like your Situation: and if you want any Books from hence. Charles I take it for granted is at Colledge, and Thomas is I hope well.
     I wish he was with me, but this cannot be. I dont know how to do, without one of my sons at least with me. But am obliged to deny myself this Pleasure.
     My Respects wherever they are due. Your affectionate Father
     
      John Adams
     
    